       Case 5:19-cv-00607-FB-ESC Document 117 Filed 10/26/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


W.L., IV AND W.L.,V,             §
                                 §
             Plaintiffs,         §                                 SA-19-CV-00607-FB
                                 §
vs.                              §
                                 §
SCOTT ASH JAMES ZIRUS, CAMP      §
STEWART FOR BOYS INC.,           §
AMERICAN INSTITUTE FOR FOREIGN   §
STUDY INC.,                      §
                                 §
             Defendants.         §
                                 §
                               ORDER

       Before the Court is the above-styled cause of action, which was referred to the

undersigned for disposition. This Order concerns an ongoing dispute regarding the depositions

of Plaintiffs and Defendant Scott Ash James Zirus, who is incarcerated. On September 23, 2020,

the Court ordered Plaintiff W.L., IV to formally notice the oral deposition of Zirus. The Court

also ordered Zirus to notice the oral deposition of Plaintiff W.L., IV, but ordered that Zirus take

the deposition of W.L., V, by written questions.       When issues arose with scheduling oral

depositions with the prison where Zirus is incarcerated, the Court entered an Order allowing the

parties to confer on whether they would rather proceed with all depositions by written questions.

       In response, Plaintiffs filed an Advisory [#111] that they wish to proceed with all

depositions by written questions. Zirus filed an Advisory [#112] reiterating his objection to not

being able to orally depose W.L., V, but withdrawing his request for any additional discovery if

the Court does not permit the oral deposition. Plaintiffs then filed a response to Zirus’s advisory

[#113] that they do not object to the close of discovery with the exception that they wish for

Zirus to answer the deposition by written questions that they already served on him.


                                                1
       Case 5:19-cv-00607-FB-ESC Document 117 Filed 10/26/20 Page 2 of 2




       In light of Zirus’s withdrawal of all discovery requests, the Court will order that

discovery is closed.    The discovery deadline expired on July 30, 2020, under the Court’s

Scheduling Order.      On the day discovery closed, Zirus filed an Advisory with the Court

requesting additional discovery. Plaintiffs made no such request prior to the close of discovery

regarding Zirus’s deposition and instead only raised the issue of Zirus’s deposition in response to

Zirus’s request to depose Plaintiffs. As Zirus has withdrawn his request for additional discovery

outside the discovery period, and Plaintiffs have no objection, the Court will order discovery

closed, and Zirus is not required to respond to the written questions served by Plaintiffs.

       IT IS THEREFORE ORDERED that discovery is CLOSED in this case and there will

be no depositions of Plaintiffs or Zirus, orally or by written questions.

       IT IS FURTHER ORDERED that Zirus is not required to respond to the deposition by

written questions served on him by Plaintiffs.

       SIGNED this 26th day of October, 2020.




                                       ELIZABETH S. ("BETSY") CHESTNEY
                                       UNITED STATES MAGISTRATE JUDGE




                                                  2
